Citation Nr: 1142192	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than November 20, 2002 for the veteran's service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


INTRODUCTION

The veteran served on active duty from March 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is now with the RO in Portland, Oregon.  


FINDINGS OF FACT

1.  In October 1994, the Veteran filed a claim for entitlement to VA benefits based on PTSD.

2.  The veteran's original claim for entitlement to service connection for PTSD was denied in an August 1996 rating decision and the veteran failed to perfect an appeal to the Board.  

3.  The veteran's reopened claim for entitlement to service connection for PTSD was not received prior to November 20, 2002.  

4.  The grant of PTSD was based on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 

CONCLUSIONS OF LAW

1.  The August 1996 decision that disallowed a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R.  § 20.1100 (2011).

2.  The criteria for entitlement to an effective date of October 1994 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant had two consecutive periods of active service in the U.S. Army, one from March 1965 to April 1967 and a second from April 1967 to October 1969.  Two Certificates of Release or Discharge from Active Duty, also known as Department of Defense Forms 214 (DD-214 forms), that were originally associated with the claims file show that the appellant served in Viet Nam and that he received the National Defense Service Medal, the Viet Nam Service Medal, and the Republic of Viet Nam Campaign Medal.  The DD-214 form from his first period of service reflects that he served with the 3rd Brigade, 4th Infantry Division.  Both DD-214 forms reflect service as a cook. 

In October 1994, the appellant filed a claim for entitlement to VA benefits based on PTSD.  He also filed claims for entitlement to VA benefits based on skin cancer, chloracne, skin rash of the right foot and arms, and photophobia.  At a March 1995 VA psychiatric examination, the appellant reported that he went to the field with the 4th Infantry Division.  He described a 1967 battle in which 617 Viet Cong and 100 Americans were killed.  He stated that he saw dead bodies and unloaded body bags.  The examiner diagnosed the appellant with moderate PTSD.

In an August 1995 rating decision, the regional office (RO) denied the appellant's claims for entitlement to VA benefits based on skin cancer, chloracne, a skin rash, and an eye condition.  The rating decision stated that "[t]he issue of entitlement to service connection for [PTSD] is deferred for additional records from the U.S. Army and Joint Services Environmental Support Group."  A rating specialist completed a VA Form 21-6789, Deferred Rating Decision, requesting that the appellant's asserted stressors be verified.  In correspondence dated September 14, 1995, the RO stated that it was deferring the appellant's PTSD claim but that it had denied the appellant's claims for skin cancer, chloracne, skin rash of the right foot and arms, and eye sensitivity to light.

In October 1995, the appellant filed a Notice of Disagreement (NOD).  He stated that he "disagree[d] with [the RO's] decision of Sept. 14, 1995[,] on all issues."  The RO issued a Statement of the Case (SOC) in November 1995; the SOC did not address the PTSD claim.

In an August 1996 rating decision, the RO denied the appellant's claim for entitlement to VA benefits for PTSD.  The RO stated that the evidence "does not establish that a stressful experience sufficient to cause [PTSD] actually occurred."  The RO noted that the U.S. Army and Joint Services Environmental Support Group had not been able to verify the appellant's account of service as a perimeter patrol guard in a battle that left 617 Viet Cong and 100 Americans dead.

The appellant did not file an NOD pertaining to this rating decision.

In November 2002, the appellant sought to reopen his claim to entitlement to VA benefits based on PTSD.  He wrote that he believed that he had received the Presidential Unit Citation (PUC) for his participation in the Battle of Fire Support Base Gold-Soui Tre.  In October 2003, the Army completed a DD Form 215 (Correction to DD Form 214).  This document corrected the appellant's DD-214 form from his first period of service to reflect that he was a recipient of the PUC.  

In November 2004, the appellant's representative submitted a letter requesting that the RO consider his corrected DD-214 form.  He also submitted a Report of Battles that he had obtained from a private Website.  

The April 1967 "Recommendation for the [PUC]" signed by Colonel Marshall Garth of the 3rd Brigade, 4th Infantry Division details how, during a March 1967 battle, "[a]ll cooks, clerks, and other available personnel ... moved to block the penetration of the infantry's perimeter." 

In June 2005, the appellant was granted entitlement to VA benefits based on PTSD.  The RO stated that it:

made this decision based on your service personnel records and report of [PUC] which established a credible stressor and the diagnosis on your VA examination. Your corrected DD-214 shows that you served in Vietnam from 9-22-66 to 9-21-67, receiving the Vietnam Campaign Medal, a Vietnam Service Medal with 2 Bronze Service Stars and a [PUC]. Your service personnel records show that you were assigned to 3rd Battalion, 4th Infantry Division in Vietnam as a cook from 9-22-66 to 5-1-67. The Report of Battles shows that the 3rd Brigade, 4th Infantry Division and all assigned and attached units to include the 3rd Brigade, 4th Infantry Division received the [PUC] for their action on 3-21-67. In the write up ... it was stated that all cooks, clerks and other available personnel were moved to the perimeter to block the penetration of the enemy. Based on this evidence, your exposure to a combat stressor is conceded. 

The appellant was awarded a 70% disability rating, effective November 20, 2002.  In April 2006, the appellant filed an NOD disagreeing with the assigned effective date of that award.  In the decision on appeal, the Board declined to award the appellant an effective date earlier than November 20, 2002, for a finding of service connection for PTSD.  The appellant argued that his October 1994 PTSD claim was never adjudicated and that it remained pending until the RO issued its June 2005 rating decision.  

The Board rejected this argument in December 2008, explaining that the August 1995 rating decision deferred the PTSD claim until further development and that the "claim remained pending until the RO explicitly denied entitlement to service connection in August 1996."  The Board further noted that the appellant had failed to appeal the August 1996 decision and that it became final.  The Board found no evidence showing that the appellant had attempted to reopen this claim prior to November 2002.  Accordingly, the Board denied an effective date earlier than November 2002.  

The decision above was effectively affirmed by the Court in June 2011.  However, in February 2011, the Court requested additional memorandum of law from the parties addressing the applicability of the Court's recent decision in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), issued by the Court on January 2011, more than a year after the Board's December 2008 decision in this case.

In Mayhue, 24 Vet. App. at 280-82, the Court recognized that § 3.156(c)(2) cannot be used to deny an earlier effective date in a newly acquired service records case where the information ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available, and not any inaction on the part of the veteran, that prevented the Agency from corroborating the purported stressor at an earlier date.  Id. 

In light of Mayhue, the Board will grant this claim.  The Board finds the opinion of Judge Hagel, filing an opinion concurring in part, and dissenting in part, with the June 2011 Court decision in this case, highly probative in this determination, pertinent sections are cited below:


Section 3.156(c) requires VA to reconsider finally decided claims whenever "VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim." 38 C.F.R. § 3.156(c)(1).  Because, in these situations, the provision mandates reconsideration, rather than reopening, of the previously denied claim, any award of benefits premised on such records will be deemed effective as of "the date entitlement arose or the date VA received the previously denied claim, whichever is later," unless another provision provides otherwise.  38 C.F.R. § 3.156(c)(3).  The regulation also provides a nonexhaustive list of qualifying records, including "[s]ervice records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of [§ 3.156] are met." 38 C.F.R. § 3.156(c)(1)(i).

In the present case, the Secretary argues that subsection (c)(1)(i) of § 3.156 was inapposite and the Board was therefore not required to discuss the regulation because the award of benefits was based on the corrected DD-214 form (which was not in existence at the time of the previous denial) and an Internet printout, not service department records related to an in-service event.

First, with regard to the corrected DD-214 form, although, in reaching its decision, the regional office clearly relied on it in part, § 3.156(c) entitles a claimant to an earlier effective date whenever the award of benefits is "made based all or in part on" a newly associated service department record. 38 C.F.R. § 3.156(c)(3) (emphasis added).  Accordingly, if the regional office otherwise based its decision on a newly associated service department record, § 3.156(c) was still applicable.

To that end, a review of the regional office's June 2005 rating decision, in which the appellant was first awarded disability compensation benefits for PTSD, indicates that, as a matter of fact, the regional office found that the Internet printout was a service personnel record.  In that rating decision, the evidence the regional office considered was listed in bullet-point fashion, including a "Report of Battles, 2nd Battalion, 22nd infantry, received November 23, 2004." R. at 70.  Under the heading "REASONS FOR DECISION," the regional office stated that it based its finding that the appellant's PTSD was service connected on his "service personnel records and report of Presidential Unit Citation[,] which established a credible stressor." R. at 70.  The central record discussed by the regional office was the "Report of Battles," which indicated "that the 3rd Brigade, 4th Infantry Division and all assigned and attached units to include the 3rd Battalion received the Presidential Unit Citation" and that "all cooks, clerks and other available personnel were moved to the perimeter to block the penetration of the enemy" during a battle.  R. at 70.

Thus, although there is little doubt that the document to which the regional office referred was the Internet printout containing the April 1967 "Recommendation for the Presidential Unit Citation" that was submitted by the appellant's counsel in November 2004, it is apparent that, rather than attempt to obtain the original document, the regional office accepted the Internet printout as an authentic service personnel record or a reliable copy thereof.  The regional office's finding that the Internet printout constituted a service personnel record was a finding of fact favorable to the appellant that the Court may not unsettle on appeal. McClain v. Nicholson, 21 Vet. App. 319, 322 (2007).  Accordingly, based on the facts found by the regional office, which were not disturbed by the Board in the decision now on appeal, it cannot be disputed that § 3.156(c) was implicated.

There are, however, two exceptions to the general principles of § 3.156(c). Both are contained in § 3.156(c)(2), which provides that the provisions outlined above do not apply

to records that VA could not have obtained when it decided the claim [(1)] because the records did not exist when VA decided the claim, or [(2)] because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

Based on the factual findings made by the Agency decisionmakers, it is again apparent that, as a matter of law, the first exception could have no applicability in the present case because the Report of Battles was in existence at the time the regional office last denied the appellant's PTSD claim in August 1996.  Again, the regional office found that the Internet printout, referred to in its June 2005 rating decision as a "Report of Battles," was a service personnel record.  That document clearly bears the date April 1, 1967. R. at 390.  It is therefore evident that it was in existence at all times relevant to this appeal.

This Court recently examined the second exception contained in § 3.156(c)(2) in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Mayhue involved a veteran whose claim for post-traumatic stress disorder had initially been denied because the claimed stressors were not verifiable with the information he provided.  24 Vet. App. at 275.  Years after this decision became final, his claim was reopened and granted on the basis of service department records located by the U.S. Armed Services Center for Research of Unit Records indicating that, during the period the veteran served in Viet Nam, his unit had been stationed at a base that came under enemy attack.  Id. at 275-76.  Although this stressor was not previously claimed by the veteran, the regional office conceded it and awarded him benefits, but only as of the date he provided his unit information and dates of service in Viet Nam in a post-traumatic stress disorder questionnaire, nearly six years after his initial claim had been filed.  Id. at 276.

On appeal, the Court concluded that the veteran was entitled to an effective date as of the date he filed his original claim because the grant of benefits was based on newly associated service department records, see 38 C.F.R.  § 3.156(c)(1), and the information needed to obtain these records-the veteran's unit number and dates of service in Viet Nam-had been part of the veteran's claims file all along.  Mayhue, 24 Vet. App. at 280.  Accordingly, the Court explained that "VA's failure to verify [the veteran's] stressor was the result of an administrative error in locating his unit records," not the veteran's failure to supply sufficient information.  Id.

In the present case, it is undisputed that, at the time the appellant's claim was previously denied for lack of a verifiable, in-service stressor, VA had before it the appellant's dates of service in Viet Nam and his unit information.  Further, and unlike in Mayhue, here the appellant had gone a step further by providing a statement describing the stressor that ultimately was verified in the Report of Battles, even accurately reporting that the described events occurred during "the first part of 1967." R. at 763.  Accordingly, and based on the holding of Mayhue, I conclude that, as a matter of law, VA's failure to verify the appellant's stressor under these circumstances was the result of VA's administrative error, as opposed to a failure on the appellant's part to supply sufficient information.  Accordingly, I conclude, as a matter of law, that the second exception found in § 3.156(c)(2) is not applicable here.

In light of Mayhue and the discussion above, the Board will grant entitlement to an effective date of October 1994 (date of first claim) for the grant of service connection for PTSD.  The Board finds that further discussion in this case is simply not warranted.  The legal arguments of Judge Hagel is compelling in this case. 




The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of this notice is to inform the veteran of what evidence he must submit to reopen his claim.  

The VCAA duty to notify, other than as to how VA assigns disability ratings and effective dates, was satisfied prior to the RO's rating decision by way of a letter sent to the veteran in January 2005 that informed him of what evidence was required to substantiate his claim and of the veteran's and VA's respective duties for obtaining evidence.  The veteran was also informed of what evidence was required to reopen his previously denied claim for PTSD.  

The Board notes that the veteran was not provided with notice of how VA assigns disability ratings.  However, as the veteran's claims for service connection have been granted and he has not challenged the ratings assigned, the Board finds that the veteran has not been prejudiced by this error.

The veteran was also not initially notified of how the VA assigns effective dates.  However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  The Federal Circuit stated that requiring an appellant to demonstrate prejudice as a result of any notice error is inconsistent with the purposes of both the VCAA and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice errors are presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating:  (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Although not specifically discussed by the court, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

In this case, the Board, based on a review of the record, finds that the veteran has demonstrated an understanding of the evidentiary requirements, rebutting any presumption of prejudice.  As such, the Board finds that there have been no notice errors that have resulted in any prejudice to the veteran or affected the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).]]]

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the veteran's service treatment records and personnel records, as well as VA treatment records.  The veteran was also afforded a VA examination in March 2005.  Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The criteria for entitlement to an effective date of October 1994 for the award of service connection for PTSD have been met, subject to pertinent laws and VA regulations regarding the award of benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


